Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 03/17/2021.  This action is made non-final.
Claims 1-20 are pending in the case.  Claims 1, 10 and 19 are independent claims.  
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claims 3 and 13, claims 3 and 13 fail to recite the parent claim. Claim 3 recites “The system of claim [[2]], comprising: the cluster graphical user interface configured to present further graphical representations of at least graphics processing units (GPU) resources for incorporation into the one or more compute units unit responsive to the associated user input wherein the data processing elements comprise central processing unit (CPU) elements and graphics processing unit (GPU) elements”. Claim 13 recites “The method of claim [[11]], further comprising: receiving user instructions indicating to deploy user software onto the compute unit”.

	For prosecution purposes, claim 3 is set to refer to independent claim 1 and claim 13 is set to refer to independent claim 10.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
		

					Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




10.	Claims 1, 3-6, 8-10, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2017/0054603; hereinafter Kulkarni), and further in view of Blinick et al. (US 8,055,934; hereinafter Blinick) and Haviv et al. (US 2008/0123559; hereinafter Haviv). 
 	Regarding claim 1, Kulkarni teaches A system (Fig. 3 & 0041, sample configuration of physical racks; [0184], apparatus or system to manage disaggregated physical hardware resources)  comprising: 
a cluster graphical user interface configured to accept user input (Fig. 9 & [0161], step 902 to receive specification from customers/operators through the operation and management layer 406 in Fig. 4, in the management layer or GUI a customer can specify what components or how many components of the disaggregated physical hardware resources, functions, operations and processes of the resources; [0017], operators can select hardware manufacturers, initialize, virtualize and provision new disaggregated rack architecture or DRA resources; [0031] & [0051] & [0065], graphical user interface or console for a customer or IT administrator to input configuration parameters; Fig. 5 & [0067] & [0071], configuration user interface UI 540) to create a compute unit formed from physical computing elements comprising data processing elements, data storage elements, and network interface elements(Fig. 9  & [0161], step 904 to allocate hardware from inventory (obtained in create, composed resources (at least one compute unit in [0038]) based on allocated components of the disaggregated physical hardware resources in 108 & 226 which are “physical computing elements”; Fig. 1 & [0021]-[0022], sample composed resource, i.e., composed server node 118 formed from physical computing elements: pooled compute resources 108a, pooled network resources 108b, pooled storage resources 108c, i.e., CPUs, NICs, HDDs, SSDs, switch 124 and others; [0038], a host or composed server is a complete function unit); 
a management application([0161] & [0167], PRM or physical resource manager application in [0010] & Fig. 6, coded instructions in Hardware Management Service or HMS and PRM) configured to receive an indication of the user input([0161] & Fig. 9, step 902 to receive specification from customers like data center operators) and responsively select a set of physical computing elements(Fig. 9 & [0161], PRM identifies hardware resources from pools & allocate physical resources from Hardware Management Service or HMS identified pools in Fig. 1 & [0005] & [0021] & Fig. 8; [0145]-[0146], disaggregated physical hardware resources 108, 226 in physical rack 104, 204 of Fig. 2 & Fig. 5) for composition into the compute unit from one or more pools of physical computing elements([0176], configuration of a virtual server rack formed with disaggregated physical hardware resources according to user specification, a virtual server rack can be at least one compute unit; Fig. 9 & [0161] & [0078], composed resources can be at least one compute unit; [0145]-[0146], disaggregated physical hardware resources 108, 226 in physical rack 104, 204 of Fig. 2 & Fig. 5; Fig. 1 & [0021]-[0022], sample composed resource, i.e., composed server node 118, i.e., compute unit in [0038], formed from physical computing elements: pooled compute resources 108a, pooled network resources 108b, pooled storage resources 108c, i.e., CPUs, NICs, HDDs, SSDs, switch 124 and others).
The management application (Fig. 8, HMS & PRM process or application) configured to compose the compute unit ([0176], configuration of a virtual server rack formed with disaggregated physical hardware resources according to user specification, a virtual server rack can be at least one compute unit; Fig. 9 & [0161] & [0078], like 812 of Fig. 8, composed resources in Fig. 9 including composed switches in by at least directing configuration of ports corresponding to the set of physical computing elements ([0150] & [0159], composed resources including composed switches; [0152], Fig. 5 & [0065] call switch management API to get and set switch configuration and port properties API to get/set switch port properties for the composed resources formed from physical computing elements in [0021]-[0022]) within communication switch circuitry ([0146], composed switches that can be specific to disaggregated rack architecture and which are different from, e.g., ToR switch) that forms a Peripheral Component Interconnect Express (PCIe) fabric coupling at least a portion of the one or more pools of physical computing elements ([0170] & [0110], PCI express interface can be the fabric/interface common to the pool elements/components or physical objects listed in [0148] to form composed resources, e.g., composed server in [0150] & Fig. 1; [0148], table-us-0014, table-us-0015 and table-us-0018 on PCIe interconnected CPU, Storage & network interface card or NIC adaptors; [0145]-[0146], disaggregated physical hardware resources 108, 226 in physical rack 104, 204 of Fig. 2 & Fig. 5).

Although Kulkarni teaches logical partitioning to provide different servers or services ([0018] & [0020]),  PCIe fabric over associated PCIe interfaces ([0110], PCI-e interfaces; TABLE-US-00013 and other tables, multiple PCIe interconnects; [0170], sample PCI express interface or PCIe interface as the interface circuit to implement the composed resources in [0150] or computing cluster via methods shown in Figs. 8-9 in [0014] from disaggregated physical hardware resources 108,226 in [0145]-[0146]; [0148], table-us-0014, 0015 and 0018 on PCIe interconnected CPU, Storage & network interface card or NIC adaptors) and directing configurations of switch elements having features specific to disaggregated rack architectures but different from ToR switch/configuration topologies ([0026], switch elements having features specific to disaggregated rack architectures; [0152], Fig. 5 & [0065] call switch management API to get and set switch configuration and port properties API to get/set switch port properties for the composed resources formed from physical computing elements in [0021]-[0022]), Kulkarni does not seem to expressly teach “directing segregation of ports” in the limitation “the management application to compose the compute unit by at least directing segregation of ports corresponding to the set of physical computing elements 
However, Blinick teaches ports of PCIe switch in a PCIe fabric can be configured or reconfigured, the configuration or reconfiguration includes segregation of ports ([col 1, line 31-36], PCIe switch having transparent ports; [col 1, line 56-67]-[col 2, line 1-2], PCIe fabric includes switches and each switch includes routing logic which logically couples a selected upstream port of the switch to a selected downstream port of the switch; [col 2, line 10-32], ports can be set transparent or non-transparent based on configuration data; [col 3, line 30-67], configure and reconfigure switch to segregate ports; [col 8, line 6-21], example of operation for reconfiguring ports of a switch).
 Specifically, Blinick teaches the management application (Fig. 1 & [col 4, line 50-67]-[col 5, line 1-4], storage controller can include different servers depending on the particular application via logic partitioning; [col 5, line 58-67]-[col 6, line 1-9], storage controller can be any type of server) configured to compose a compute unit ([col 1, 19-30], logic partition to compose a server, i.e., a compute unit, in a cluster using CPUs and memory resource) by at least directing segregation of ports corresponding to the set of physical computing elements within communication switch circuitry  ([col 1, line 56-67] to [col 2, line 1-32], ports in PCIe fabric are segregated into transparent and non-transparent to interconnect servers; [col 1, 19-30], each server can be a logical partition formed by using  CPUs and memory resources in pools of physical computing elements within the cascade of PCIe switches or communication switch circuitry in [col 1, 11-18]) that forms a Peripheral Component Interconnect Express (PCIe) fabric ([col 1, 11-18], a cascade of PCIe switches to interconnect servers over a PCIe fabric in [col 1, 37-43] & [col 1, line 56-67] to [col 2, line 1-32];  [col 2, line 57], PCI Express fabric) coupling at least a portion of the one or more pools of physical computing elements ([col 1, 19-30], each server can be a logical partition formed by using  CPUs and memory resources in pools of physical computing elements).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Kulkarni to include the port grouping in PCIe fabric features in Blinick to achieve the claim limitation.  One would be motivated to make such a combination to apply known 
Although Kulkarni teaches monitoring status and health of physical/virtual resources and virtual server rack ([0110], monitor physical objects; [0116], monitor server and switch objects which can be virtual objects; [0130], monitor virtual server rack; [0020], HMS & PRM provide virtual servers), Kulkarni does not seem to expressly teach a monitoring graphical user interface configured to present telemetry data related to operation of at least the compute unit (which is a composed resource in Kulkarni).
		However, Haviv teaches a monitoring graphical user interface configured to present telemetry data related to operation of at least the compute unit ([0096]-[0098] & Fig. 3, Step 102 & 104, monitor performance and report status of logical and physical objects, where a logical object in Haviv is an equivalent of composed resource in Kulkarni). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Kulkarni/Blinick to include the features in Haviv to achieve the claim limitation.  One would be motivated to make such a combination to provide a graphical user interface for a user to monitor the performance of the user specified system configuration (Haviv: [0097], monitor the performance and compare with service-level definitions specified by the user; Kulkarni: [0161] & Fig. 9, step 902 to receive specification from customers like data center operators).

Regarding claim 3, Kulkarni/Blinick/Haviv teaches The system of claim [[2]] 1. Kulkarni also teaches the limitation wherein the data processing elements comprise central processing unit (CPU) elements and graphics processing unit (GPU) elements (Fig. 1 & [0021]-[0022], sample composed resource, i.e., composed server node 118 formed from physical computing elements: pooled compute resources 108a, pooled network resources 108b, pooled storage resources 108c, i.e., CPUs, NICs, HDDs, SSDs, switch 124 and others; [0021], graphics processing units, i.e., GPUs).

Regarding claim 4, Kulkarni/Blinick/Haviv teaches The user interface system of claim [[2]] 1. Kulkarni seems to be silent on the limitation comprising: the cluster graphical user interface configured to receive, via the user input, user instructions to deploy user software onto the compute unit.
However, Haviv teaches the limitation comprising: the cluster graphical user interface configured to receive, via the user input, user instructions to deploy user software onto the compute unit (Fig. 3 & [0045], allocate physical grid resources to perform functions of the logical objects specified by the user and deploy the appropriate application and services, i.e., deploy user application software based on user instructions to perform user specified logical object functions, the logical object mapped to the recited “compute unit”).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the feature in Haviv in the user interface of Kulkarni/Blinick/Haviv to achieve the claim limitation.  One would be motivated to make such a combination to provide a graphical user interface for a user to monitor the performance of the user specified system configuration (Haviv: [0097], monitor the performance and compare with service-level definitions specified by the user; Kulkarni: [0161] & Fig. 9, step 902 to receive specification from customers like data center operators).

Regarding claim 5, Kulkarni/Blinick/Haviv teaches The system of claim 1.  Kulkarni also teaches the limitation comprising: the management application configured to present options to the user to alter composition of the compute unit after formation of the compute unit to selectively add additional physical computing elements into the compute unit or remove existing physical computing elements from the compute unit (Fig. 9 & [0161]-[0166], allocating additional physical hardware or de-allocating excess physical hardware based on altered user specification and workload performance-based resource adjustment; [0150] & [0159], composed resources including composed switches; similar disclosure in Fig. 8 about recompose composed resources); and 
responsive to receiving user instructions to alter composition of the compute unit, the management application configured to direct alteration of the port and switch properties of the PCIe fabric ([0150] & [0159], composed resources including composed switches; [0152], Fig. 5 & [0065] call switch management API to get and set switch configuration and port properties API to get/set switch port properties; [0110], PCI-e interfaces; TABLE-US-00013 and other tables, multiple PCIe interconnects; [0170], sample PCI express interface or PCIe interface as the interface circuit to implement the composed resources in [0150] or computing cluster via methods shown in Figs. 8-9 in [0014] from disaggregated physical hardware resources 108,226 in [0145]-[0146]; [0148], table-us-0014, 0015 and 0018 on PCIe interconnected CPU, Storage & network interface card or NIC adaptors;  [0026], directing configurations of switch elements having features specific to disaggregated rack architectures but different from ToR switch/configuration topologies).
Although Kulkarni teaches to direct alternation of the port/switch properties of the PCIe fabric, Kulkarni does not seem to expressly teach to direct alteration of the port segregation of the PCIe fabric.
 However, Blinick teaches that ports of PCIe switch in a PCIe fabric can be configured or reconfigured by setting or changing port/switch properties, the configuration or reconfiguration includes port segregation ([col 1, line 31-36], PCIe switch having transparent ports; [col 1, line 56-67]-[col 2, line 1-2], PCIe fabric includes switches and each switch includes routing logic which logically couples a selected upstream port of the switch to a selected downstream port of the switch; [col 2, line 10-32], ports can be set transparent or non-transparent based on configuration data; [col 3, line 30-67], configure and reconfigure switch to segregate ports; [col 8, line 6-21], example of operation for reconfiguring ports of a switch).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the port grouping in PCIe fabric features in Blinick in the system of Kulkarni/Blinick/Haviv to achieve the claim limitation.  One would be motivated to make such a combination to apply known technique to a cluster of servers composed via logic partitioning in order to increase efficiency (Blinick: typical ways of managing a cluster of servers and logic partitions; [col 3, line 30-67], configure and reconfigure switch to segregate ports in [col 1-2]; Kulkarni: [0026], switch elements having features specific to disaggregated rack architectures and which are different from, for example, ToR switch/configuration topologies used in physical racks having only fixed physical servers and switches; [0170], sample PCI express interface or PCIe interface as the interface circuit to implement the composed resources in [0150] or computing cluster via methods shown in Figs. 8-9 in [0014] from disaggregated physical hardware resources 108,226 in [0145]-[0146]; [0018], logical partitioning to provide different services).

Regarding claim 6, Kulkarni/Blinick/Haviv teaches The system of claim 1.  Kulkarni teaches the cluster graphical user interface configured to receive user defined targets with the user input describing … requirements for the compute unit(Fig. 9 & [0161], form new virtual resources based on user specification which specifies requirements); 
the management application configured to responsively process the user defined targets to determine the set of physical computing elements to include in the compute unit that meet the … requirements(Fig. 8 & Fig. 9 & [0161]-[0162], HMS & PRM allocate physical resources based on user specification).
		Kulkarni seems to be silent on the GUI configured to receive user defined targets describing usage requirements.
However, Haviv teaches the cluster graphical user interface configured to receive user defined targets with the user input describing usage requirements for the compute unit (Figs. 7A-D, e.g., usage requirement in Figs. 7C-D); 
the management application configured to responsively process the user defined targets to determine the set of physical computing elements to include in the compute unit that meet the usage requirements(Fig. 3, at least step 108).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the feature in Haviv in the user interface of Kulkarni/Blinick/Haviv to achieve the claim limitation.  One would be motivated to make such a combination to provide a graphical user interface for a user to specify the requirement based on usage in the configuration specification (Haviv: usage requirement in Figs. 7C-D; Kulkarni: [0161] & Fig. 9, step 902 to receive specification from customers like data center operators; [0079], resource requirements).

Regarding claim 8, Kulkarni/Blinick/Haviv teaches The user interface system of claim 1. Kulkarni at least suggests the management application configured to deploy user software to at least one component of the compute unit subsequent to composition of the compute unit (Fig. 9 & [0162], executing a workload which can be an application of a user software, e.g., a networked application, in [0003]).
comprising: the management application configured to deploy user software to at least one component of the compute unit subsequent to composition of the compute unit (Fig. 3 & [0045], at least step 100 deploy applications).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the feature in Haviv in the user interface of Kulkarni/Blinick/Haviv to achieve the claim limitation.  One would be motivated to make such a combination to provide a graphical user interface for a user to monitor the performance of the user specified system configuration (Haviv: [0097], monitor the performance and compare with service-level definitions specified by the user; Kulkarni: [0161] & Fig. 9, step 902 to receive specification from customers like data center operators).

	Regarding claim 9, Kulkarni/Blinick/Haviv teaches The graphical user interface system of claim 1. Kulkarni teaches monitoring status and health of physical resources ([0110], monitor physical objects including disaggregated physical hardware resources; [0020], HMS & PRM provide virtual servers).  Kulkarni seems to be silent on the limitation wherein the telemetry data indicates at least usage levels among the physical computing elements assigned to the compute unit.
However, Haviv teaches status information including the telemetry data indicates at least usage levels among the physical computing elements assigned to the compute unit ([0048], monitoring performance metrics & statistics at component-level and logical object level, provide performance, status and failure information to the user which can include both component-level and logical object level in [0098]; [0098], user can query the physical structure and status of the grid such as port object status in[0074]; [0100], the logical level status information includes storage space, network throughput and CPU utilization, since logical level status is translated from the physical component-level status, the physical component-level .
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the feature in Haviv in the user interface of Kulkarni/Blinick/Haviv to achieve the claim limitation.  One would be motivated to make such a combination to provide a graphical user interface for a user to monitor the performance of the user specified system configuration at physical component level and logical level (Haviv: [0097]-[0098], monitor the performance and compare with service-level definitions specified by the user and query status of physical components; Kulkarni: [0110], monitor status of physical objects).

		Regarding claim 10, claim 10 is directed to the method including steps similarly performed by the system of claim 1. Claim 10 is rejected with the same rationale as claim 1.

		Regarding claim 12, claim 12 is directed to the method including steps similarly performed by the system of claim 3. Claim 12 is rejected with the same rationale as claim 3.

		Regarding claim 13, claim 13 is directed to the method including steps similarly performed by the system of claim 4. Claim 13 is rejected with the same rationale as claim 4.

		Regarding claim 14, claim 14 is directed to the method including steps performed similarly by the system of claim 5. Claim 14 is rejected with the same rationale as claim 5.

		Regarding claim 15, claim 15 is directed to the method including steps similarly performed by the system of claim 6. Claim 15 is rejected with the same rationale as claim 6.

		Regarding claim 17, claim 17 is directed to the method including steps similarly performed by the system of claim 8. Claim 17 is rejected with the same rationale as claim 8. It is 

		Regarding claim 18, claim 18 is directed to the method including steps performed similarly by the system of claim 9. Claim 18 is rejected with the same rationale as claim 9.


	Regarding claim 19, Kulkarni teaches An apparatus (Fig. 10) comprising:
		one or more computer readable storage media (Fig. 10 & [0155], memory); 
		a processing system operatively coupled with the one or more computer readable storage media (Fig. 10, Processor); and 
		program instructions stored on the one or more computer readable storage media, that when executed by the processing system (Fig. 10, Hardware management system or HMS & Physical Resource Manager or PRM residing in memory), direct the processing system to at least: 
receive user input (Fig. 9 & [0161], step 902 to receive specification from customers/operators through the operation and management layer 406 in Fig. 4, in the management layer or GUI a customer can specify what components or how many components of the disaggregated physical hardware resources, functions, operations and processes of the resources; [0017], operators can select hardware manufacturers, initialize, virtualize and provision new disaggregated rack architecture or DRA resources) to establish a compute unit formed from physical computing elements comprising data processing elements, data storage elements, and network interface elements (Fig. 9  & [0161], step 904 to allocate hardware from inventory (obtained in steps 806-808 of Fig. 8) based on specification and step 906 to compose, i.e., create, composed resources (at least one compute unit in [0038]) based on allocated components of the disaggregated physical hardware resources in 108 & 226; Fig. 1 & [0021]-[0022], sample composed resource, i.e., composed server node 118 formed from physical computing elements: pooled compute resources 108a, pooled network resources 108b, pooled storage resources 108c, i.e., CPUs, NICs, HDDs, ; 
compose the compute unit ([0176], configuration of a virtual server rack formed with disaggregated physical hardware resources according to user specification, a virtual server rack can be at least one compute unit; Fig. 9 & [0161] & [0078], composed resources including composed switches in [0150] & [0159] can be at least one compute unit) by at least directing configuration of ports corresponding to the set of physical computing elements ([0150] & [0159], composed resources including composed switches; [0152], Fig. 5 & [0065] call switch management API to get and set switch configuration and port properties API to get/set switch port properties for the composed resources formed from physical computing elements in [0021]-[0022]) within communication switch circuitry([0146], composed switches that can be specific to disaggregated rack architecture and which are different from, e.g., ToR switch) that forms a Peripheral Component Interconnect Express (PCIe) fabric coupling at least a portion of the one or more pools of physical computing elements([0170] & [0110], PCI express interface can be the fabric/interface common to the pool elements/components or physical objects listed in [0148] to form composed resources, e.g., composed server in [0150] & Fig. 1; [0148], table-us-0014, table-us-0015 and table-us-0018 on PCIe interconnected CPU, Storage & network interface card or NIC adaptors; [0145]-[0146], disaggregated physical hardware resources 108, 226 in physical rack 104, 204 of Fig. 2 & Fig. 5).
Although Kulkarni teaches logical partitioning to provide different servers or services ([0018] & [0020]),  PCIe fabric over associated PCIe interfaces ([0110], PCI-e interfaces; TABLE-US-00013 and other tables, multiple PCIe interconnects; [0170], sample PCI express interface or PCIe interface as the interface circuit to implement the composed resources in [0150] or computing cluster via methods shown in Figs. 8-9 in [0014] from disaggregated physical hardware resources 108,226 in [0145]-[0146]; [0148], table-us-0014, 0015 and 0018 on PCIe interconnected CPU, Storage & network interface card or NIC adaptors) and directing configurations of switch elements having features specific to disaggregated rack architectures but different from ToR switch/configuration topologies ([0026], switch elements having features specific to disaggregated rack architectures; [0152], Fig. 5 & [0065] call switch management API to get and set switch configuration and port properties API to get/set switch port properties for the composed resources formed from physical computing elements in [0021]-[0022]), Kulkarni does not seem to expressly teach “directing segregation of ports” in the limitation to “compose the compute unit by at least directing segregation of ports corresponding to the set of physical computing elements within communication switch circuitry that forms a Peripheral Component Interconnect Express (PCIe) fabric”.
However, Blinick teaches ports of PCIe switch in a PCIe fabric can be configured or reconfigured, the configuration or reconfiguration includes segregation of ports ([col 1, line 31-36], PCIe switch having transparent ports; [col 1, line 56-67]-[col 2, line 1-2], PCIe fabric includes switches and each switch includes routing logic which logically couples a selected upstream port of the switch to a selected downstream port of the switch; [col 2, line 10-32], ports can be set transparent or non-transparent based on configuration data; [col 3, line 30-67], configure and reconfigure switch to segregate ports; [col 8, line 6-21], example of operation for reconfiguring ports of a switch).
Specifically, Blinick teaches to compose a compute unit ([col 1, 19-30], logic partition to compose a server, i.e., a compute unit, in a cluster using CPUs and memory resource) by at least directing segregation of ports corresponding to the set of physical computing elements within communication switch circuitry  ([col 1, line 56-67] to [col 2, line 1-32], ports in PCIe fabric are segregated into transparent and non-transparent to interconnect servers; [col 1, 19-30], each server can be a logical partition formed by using  CPUs and memory resources in pools of physical computing elements within the cascade of PCIe switches or communication switch circuitry in [col 1, 11-18]) that forms a Peripheral Component Interconnect Express (PCIe) fabric ([col 1, 11-18], a cascade of PCIe switches to interconnect servers over a PCIe fabric in [col 1, 37-43] & [col 1, line 56-67] to [col 2, line 1-32];  [col 2, line 57], PCI Express fabric) coupling at least a portion of the one or more pools of physical computing elements ([col 1, 19-30], each server can be a logical partition formed by using  CPUs and memory resources in pools of physical computing elements).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Kulkarni to include the port grouping in PCIe fabric features in Blinick to achieve the claim One would be motivated to make such a combination to apply known technique to a cluster of servers composed via logic partitioning in order to increase efficiency (Blinick: [col 1-2], typical ways of managing a cluster of servers and logic partitions; Kulkarni: [0026], switch elements having features specific to disaggregated rack architectures and which are different from, for example, ToR switch/configuration topologies used in physical racks having only fixed physical servers and switches; [0170], sample PCI express interface or PCIe interface as the interface circuit to implement the composed resources in [0150] or computing cluster via methods shown in Figs. 8-9 in [0014] from disaggregated physical hardware resources 108,226 in [0145]-[0146]; [0018], logical partitioning to provide different services).
Although Kulkarni teaches monitoring status and health of physical/virtual resources and virtual server rack ([0110], monitor physical objects; [0116], monitor server and switch objects which can be virtual objects; [0130], monitor virtual server rack; [0020], HMS & PRM provide virtual servers), Kulkarni does not seem to expressly teach to present telemetry data related to operation of at least the compute unit (which is a composed resource in Kulkarni).
		However, Haviv teaches to present telemetry data related to operation of at least the compute unit ([0096]-[0098] & Fig. 3, Step 102 & 104, monitor performance and report status of logical and physical objects where a logical object in Haviv is an equivalent of composed resource in Kulkarni). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Kulkarni/Blinick to include the features in Haviv to achieve the claim limitation.  One would be motivated to make such a combination to provide a graphical user interface for a user to monitor the performance of the user specified system configuration (Haviv: [0097], monitor the performance and compare with service-level definitions specified by the user; Kulkarni: [0161] & Fig. 9, step 902 to receive specification from customers like data center operators).

	Regarding claim 20, claim 20 is directed to the apparatus which performs similar functions as system claim 5. Claim 20 is rejected with the same rationale as claim 5.

20.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Blinick/Haviv as applied to claim 1 above, and further in view of Stephens (US 2015/0222705).
		Regarding claim 2, Kulkarni/Blinick/Haviv teaches The system of claim 1. Blinick at least suggests the limitation comprising: wherein directing segregation of the ports corresponding to the set of physical computing elements comprises instructing a management processor to establish isolation among the ports establishing visibility among the set of physical computing elements over the PCIe fabric([col 2, line 10-20], upstream port is configured as transparent port which is visible at least to the root server; [col 1, line 56-67]-[col 2, line 1-2], more than one switch, i.e., more than one upstream port can be over the fabric) while preventing visibility with other physical computing components among the one or more pools of physical computing elements ([col 2, line 21-32], The server connected to the non-transparent port sees the port as an endpoint, i.e., servers or devices downstream the endpoint port is not visible to the upstream server or device in [col 2, line 10-20]; [col 1, line 56-67]-[col 2, line 1-2], more than one switch, i.e., more than one downstream port can be over the fabric). Blinick does not seem to have used the word “visibility” to expressly demonstrate the recited feature.
		However, Stephens teaches the limitation comprising: wherein directing segregation of the ports corresponding to the set of physical computing elements comprises instructing a management processor to establish isolation among the ports establishing visibility among the set of physical computing elements over the PCIe fabric while preventing visibility with other physical computing components among the one or more pools of physical computing elements([0122], endpoint, visibility or the lack of on the other side of a non-transparent communication bridge among PCIe ports to isolate ports and connected physical computing components from pools of physical computing elements into different domains or groups).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the features in Stephens 

		Regarding claim 11, claim 11 is directed to the method including steps similarly performed by the system of claim 2. Claim 11 is rejected with the same rationale as claim 2.

35.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Blinick/Haviv as applied to claim 1, 10 above, and further in view of Altaf et al. (US 2008/0320121; hereinafter Altaf).
		Regarding claim 7, Kulkarni/Blinick/Haviv teaches The system of claim 1.  Kulkarni teaches to add or remove one or more physical elements into indicated ones of the one or more compute units based on a predetermined threshold ([0164]-[0166]). Kulkarni seems to be silent on the limitation comprising: the cluster graphical user interface configured to receive a user threshold related to operation of the compute unit, wherein the user threshold indicates an activity level of the compute unit to add one or more physical computing elements into the compute unit responsive to exceeding the user threshold.
		However, Altaf teaches the limitation comprising: the cluster graphical user interface configured to receive a user threshold related to operation of the compute unit, wherein the user threshold indicates an activity level of the compute unit to add one or more physical computing elements into the compute unit responsive to exceeding the user threshold ([0012] & [0026], add a server to a cluster based on if the workload on the cluster exceeds a user configurable threshold; Fig. 1(a) & [0021], servers 110, 140 and 150 are considered as data processing elements of physical computing elements recited in the parent claim 1).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Kulkarni/Blinick/Haviv to include the feature in Altaf to achieve the claim limitation.  One would be motivated to make such a combination to dynamically add or remove resources to a cluster based on user configurable threshold ([0010]-[0012]).

		Regarding claim 16, claim 16 is directed to the method including steps similarly performed by the system of claim 7. Claim 16 is rejected with the same rationale as claim 7.


			Response to Arguments/Remarks
60. 	Applicant’s arguments/remarks filed on 03/17/2021 have been considered but they are not persuasive.
61.	Applicant argues that claim 1 recites “the management application configured to compose the compute unit by at least directing segregation of ports corresponding to the set of physical computing elements within communication switch circuitry that forms a Peripheral Component Interconnect Express (PCIe) fabric coupling at least a portion of the one or more pools of physical computing elements”. Kulkarni and Haviv fails to teach the recited limitation.
62.	The examiner would like to point out that the recited limitation of claim 1 is rejected by new ground of rejection with combination of Kulkarni, Blinick and Haviv. Please see the rejection of claim 1 for details, in particular, the teaching of Blinick on “segregation of ports in communication switch circuitry in a PCIe fabric”.
63.	Applicant argues that “The internal configuration of the servers of Haviv and Kulkarni remains fixed and thus differs greatly from that of claim 1”.
64.	The examiner respectfully disagrees. In Kulkarni, a composed server node such as 118 of Fig. 1 can be created and recomposed based on user specification (Figs. 8-9). The physical component within a composed resource or logical unit can also be changed based on user instruction or hardware inventory update in Figs. 8-9.  The compute unit change includes configuration or reconfiguration of switches and/or ports ( [0152], Fig. 5 & [0065] call switch management API to get and set switch configuration and port properties API to get/set switch port properties for the composed resources formed from physical computing elements in [0021]-[0022]). 

66.	The examiner respectfully disagrees. As cited and discussed in the rejection of claim 1, 
Kulkarni teaches logical partitioning to provide different servers or services ([0018] & [0020]). In addition, Kulkarni teaches  PCIe fabric over associated PCIe interfaces ([0110], PCI-e interfaces; TABLE-US-00013 and other tables, multiple PCIe interconnects; [0170], sample PCI express interface or PCIe interface as the interface circuit to implement the composed resources in [0150] or computing cluster via methods shown in Figs. 8-9 in [0014] from disaggregated physical hardware resources 108,226 in [0145]-[0146]; [0148], table-us-0014, 0015 and 0018 on PCIe interconnected CPU, Storage & network interface card or NIC adaptors) and directing configurations of switch elements having features specific to disaggregated rack architectures but different from ToR switch/configuration topologies ([0026], switch elements having features specific to disaggregated rack architectures; [0152], Fig. 5 & [0065] call switch management API to get and set switch configuration and switch port properties API to get/set switch port properties for the composed resources formed from physical computing elements in [0021]-[0022]).

66.	Applicant argues that “PCIes in Kulkarni merely acts as a conventional PCIe interconnect for a fixed set of components of a single computer. Moreover, interface circuit 1020 still communicates over packet network 1026 (e.g., Ethernet), not over PCIe with components external to processor platform 1000”.
67.	The examiner respectfully disagrees.  A single computer Platform 1000 is only a sample processor platform (Kulkarni: Fig. 10 & [0168]). Contrary to applicant’s argument, Kulkarni teaches “Unlike traditional non-disaggregated server-based physical racks in which numerous rack-mountable servers are physically installed in a physical rack to form a cluster of fixed physical server nodes, DRA-based physical racks include numerous rack mountable drawers or trays of physical resources…in DRA-based physical rack, the different types of physical resources that are disaggregated across numerous drawers, can be aggregated across a local network between the drawers to compose numerous composed servers”. 
Likewise, Ethernet is a sample network communication disclosed in Kulkarni. In addition to Ethernet, Kulkarni teaches the use of multiple PCIe interfaces to form a PCIe fabric ([0110], PCI-e interfaces; TABLE-US-00013 and other tables, multiple PCIe interconnects; [0170], sample PCI express interface or PCIe interface as the interface circuit to implement the composed resources in [0150] or computing cluster via methods shown in Figs. 8-9 in [0014] from disaggregated physical hardware resources 108,226 in [0145]-[0146]; [0148], table-us-0014, 0015 and 0018 on PCIe interconnected CPU, Storage & network interface card or NIC adaptors).
68.	Applicant argues that Kulkarni does not teach or suggest segregating PCIe fabrics to couple sets of physical computing components into compute units, as recited in claim 1.
69.	The examiner disagrees that claim recites “compute units” unless “compute units” is interpreted as “one or more compute units”. The examiner relies on Blinick to expressly teach “segregating PCIe fabrics”. See rejection of claim 1 for details.
70.	Applicant further argues that Haviv does not overcome the shortcomings of Kulkarni on “segregation of ports in a PCIe fabric”.
71.	The examiner does not rely on Haviv to expressly teach “segregation of ports in a PCIe fabric”.  The examiner merely relies on Haviv to expressly present telemetry data related to operation of at least the compute unit recited in claim 1.  See rejection of claim 1 for details.
72.	No other arguments presented for other claims.

Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179